department of the treasury internal_revenue_service washington d c contact person id number telephone number date oct - doe ep joc wie ea orgs -00 -08 employer_identification_number legend a b c d dear sir or madam this is in reply to your request for several rulings concerning the distribution of assets during the administration of an estate c has been recognized as exempt from federal_income_tax under sec_5oi c of the internal_revenue_code and is a private_foundation within the meaning of sec_509 of the code a was a substantial_contributor to c a is deceased and his will is currently under the jurisdiction of the local probate_court the co- executors of b are a’s wife and one of his children a‘s wife is the beneficiary of a marital trust established through b cash and other specific property are distributable outright to a‘s wife and one of his children the co-executors of b have obtained a declaratory_judgment approving the non-pro rata distribution of the assets of b two other children and certain trusts are currently beneficiaries under b portion of the residual estate remaining after distributions have been made to the designated beneficiaries d is the beneficiary of a set amount of the assets held by b c is the beneficiary of a his a’s wife and two of children whose trusts are residuary beneficiaries of the estate and are officers and directors of the g the foundation noe the co-executors of b have submitted an agreement as to the partial settlement of b to the local court for approval under this agreement they propose to allocate assets in satisfy the regulatory requirements of fair_market_value set forth in sec_53 d -i b iv and of liquidity as required in sec_53 d -i b v of the foundation and similar excise_tax regulations a manner that will a re the following rulings have been requested the distribution to a marital trust of certain listed assets in satisfaction of the trust’s right to receive assets valued at a certain amount will not constitute direct or indirect self-dealing under the code - the distribution of certain listed assets to d in satisfaction of its right to receive a certain amounts of assets will not constitute direct or indirect self-dealing under the code the non-pro rata distribution of the estate’s residuary assets as selected by its independent co-executors and in accordance with the submitted agreement will not constitute direct or indirect self-dealing under the code provided that the agreement is approved by the court of proper jurisdiction the following representations have been made regarding this transaction the independent co-executors of the estate are granted the power to sell the estate's property and to reallocate the estate's property to another beneficiary the agreement has been submitted to and been approved by a court having jurisdiction over the foundation the estate will not be considered terminated within the meaning of sec_641 of the code and the applicable treasury regulations prior to the distributions contemplated in the agreement the foundation will receive an interest or expectancy at least as liquid as the one it gave up the assets allocated to the foundation in the non-pro rata distribution will be fairly representative of the appreciation and depreciation in the assets available for distribution and the foundation will receive an amount which equals or exceeds fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction sec_501 c of the code exempts from federal_income_tax organization organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in section sol c is a private_foundation and subject_to the excise_taxes of chapter sec_4941 a of the code-imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including a sale_or_exchange of property or the extension of credit between a foundation and a disqualified_person whether done directly or indirectly re sec_53 d -i a of the regulations provides that for the purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations sec_53 d -i b i of the regulations states that indirect self-dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation sec_53 d -i b of the regulations provides that the term indirect seif-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if - i the administrator or executor of an estate or trustee of a revocable_trust either - a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c ls required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of section b -3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transaction occurring after date the transactiorceither - a results in the foundation receiving an interest or expectancy at jeast as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or se c is required under theterms of any option which is binding on the estate_or_trust sec_53 d -2 a i of the regulations provides that in general the sale_or_exchange of property between a private_foundation and a disqualified_person shall constitute an act of self-dealing sec_4946 l defines the term disqualified persons with respect to a private_foundation as including a substantia contributor to the foundation a foundation_manager and an owner of re more than percent of the total combined voting power of a corporation which is a substantial_contributor to the foundation it also includes a member_of_the_family of any individual described above which persons described in above hold more than percent of the beneficial_interest in it also includes a partnership in which persons described above and a_trust or estate in sec_4946 defines the term foundation_manager as including an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 states that the term a member_of_the_family of a disqualified_person includes the spouse children of and grandchildren of a disqualified_person sec_53 4946-i a of the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization which is described in sec_509 a sec_507 of the code defines a substantial_contributor as any person who contributed or bequeathed an aggregated amount of more than dollar_figure to a private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person contributor also means the creator of the trust n the case of a_trust the term substantial a is a disqualified_person because he was a substantial_contributor to c in addition they and one other of a‘s children are foundation managers of c dis a public charity within the meaning of sec_509 of the code a’s wife and one his wife and all of his children and their related trusts are disqualified persons within the meaning of sec_4946 of the code of his children as the co-executors of b are also disqualified persons by reason of their relationship to a executors they have the responsibility to pick and choose the assets to be used in satisfaction of the pro_rata bequests made through a’s estate they are also responsible for distributing the assets in a‘s estate which have been specifically granted to an individual or a_trust therefore unless otherwise excluded a direct or indirect act of self-dealing could occur when the co-executors make pro_rata distributions of the assets to the various beneficiaries or distributions which affect the amount another organization might receive as co- however sec_53 d -l b of the regulations provides a specific exception to the rules regarding self-dealing where the transaction involves situations which take place during the administration of an estate or revocable_trust the submitted information and representations you have made establish that the conditions described in the regulations have been or will be satisfied you have obtained an order from the local court having jurisdiction over this matter approving the non-pro rata distribution of the assets of b you have also submitted an agreement to the court governing the manner in whith assets are to be distributed and evaluated ne accordingly based on the representations you have made we have concluded that the distribution to a marital trust of certain fisted assets in satisfaction of the trust’s right to receive assets valued at a certain amount will not constitute direct or indirect self-dealing under the code -s- re the distribution of certain listed assets to d in satisfaction of its right to receive a certain amounts of assets will not constitute direct or indirect self-deating under the code the non-pro rata distribution of the estate’s residuary assets as selected by its independent co-executors and in accordance with the submitted agreement will not constitute direct or indirect self-dealing under the code provided that the agreement is approved by the court of proper jurisdiction this ruling is directed only to the organization that requested it sec_6110 j of the code provides that it may not be used or cited as precedent in this ruling we have not determined whether the methodology you are using to determine fair_market_value of the assets is proper we are informing your key district_director of this ruling because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact your key district_director for other matters including questions sincerely signed garland a carter garland a carter chief exempt_organizations technical branch
